Citation Nr: 0836240	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from April 2000 to October 
2003.  The veteran is in receipt of the Combat Infantryman 
Badge (CIB).    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.   

In September 2008, the veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The issue of service connection for a stomach disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence of record shows that symptomatology associated 
with the veteran's PTSD results in something less than total 
occupational and social impairment but sufficient 
occupational and social impairment to support a finding that 
the veteran's disability more nearly approximates the 
criteria associated with a 70 percent rating under Diagnostic 
Code 9411. 




CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for the 
veteran's service-connected PTSD have been approximated for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The U.S. Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  38 U.S.C.A. §§ 5103A, 5104, 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 
(2007); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  

The record reflects that the veteran was provided with a copy 
of the rating decision, statement of the case, and 
supplemental statement of the case pertinent to his initial 
rating claim, which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  Additionally, neither the 
veteran nor his representative has alleged any lack of notice 
with respect to the evidence needed to substantiate his 
claim.  Indeed, the veteran was provided additional 
opportunity to submit information and evidence in support of 
his claim following receipt of a May 2008 notice letter that 
advised the veteran regarding how VA determines the 
disability rating.  The veteran responded in July 2008 that 
he did not have anything else to add regarding the issue and 
asked that his appeal be continued without waiting for the 60 
day response period to elapse.  Furthermore, the veteran 
presented testimony in support of his claim at the September 
2008 Board hearing.     	
To fulfill its statutory duty to assist, the RO afforded the 
veteran with a psychiatric examination in January 2005 in 
connection with his claim.  The examination report is deemed 
adequate for rating purposes.  Additionally, VA treatment 
records that have been identified as relevant to the 
veteran's claim have been obtained and associated with the 
claims folder.  Furthermore, the veteran's service treatment 
records are of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007), which reflects evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran contends that he is entitled to a 
higher initial rating for his service-connected PTSD.  

In order for the veteran to receive the next higher rating of 
70 percent, his PTSD should more closely approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders (2007). 

The Board notes that the medical evidence of record reveals 
that the veteran has consistently denied experiencing 
suicidal ideation and has not objectively shown neglect of 
personal appearance and hygiene, spatial disorientation, and 
speech that is intermittently illogical, obscure, or 
irrelevant at any time relevant to the current appeal period.  
Additionally, the medical evidence shows that the veteran has 
some difficulty in establishing and maintaining effective 
relationships; however, there is no evidence that the veteran 
has an outright inability to do so.  Furthermore, VA mental 
health providers have typically assigned GAF scores ranging 
from 55 to 60 during the time relevant to the current appeal 
period, which is reflective of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

On the other hand, the medical evidence suggests that the 
veteran engages in obsessional rituals that interfere with 
routine activities due to his PTSD as the January 2005 VA 
examining psychologist noted that the veteran was 
hypervigilant and had an exaggerated startle response.  The 
medical evidence also shows that frequent panic or depression 
affects the veteran's ability to function independently, 
appropriately and effectively and the veteran has difficulty 
adapting to stressful circumstances due to PTSD.  For 
example, a January 2005 VA treatment record reveals that the 
veteran reported that he was having substantial problems 
adjusting to civilian life at that time.  The veteran told 
the mental health provider that he was depressed constantly, 
had mood swings, was easily frustrated or angered, was unable 
to control severe PTSD symptoms, and was "an emotional 
wreck."  A July 2006 VA treatment record notes that the 
veteran's "adjustment issues to civilian life continue" and 
there was a long time goal of decreasing the veterans PTSD 
symptoms that included depression and anger management.  The 
medical evidence further shows that the veteran has some 
impaired impulse control due to PTSD.  VA treatment records 
dated in June and July of 2006 note that the veteran reported 
that he had been impulsively angry and aggressive and had 
trouble controlling his anger.  The veteran also reported in 
his August 2006 VA Form 9 that he was scheduled to go to 
court later that month because he had been arrested and 
charged with negligent discharge of a weapon and discharging 
a firearm within 100 feet of a residence after having been in 
a car accident recently.  Moreover, the January 2005 VA 
examining psychologist commented that the veteran's PTSD was 
impairing his social functioning, mood and judgment, and 
beginning to impact his ability to work even at the low-level 
labor-type job he was then performing.  The January 2005 VA 
examining psychologist assigned a GAF score of 38 for major 
impairment in social relations, judgment, and mood.    

In consideration of the foregoing and resolving the benefit 
of the doubt in favor of the veteran, the Board finds that 
the disability picture associated with the veteran's PTSD 
more closely approximates occupational and social impairment 
in most areas.  Consequently, the Board finds that the 
assignment of the next higher rating of 70 percent for the 
veteran's service-connected PTSD for the entire appeal period 
is warranted in this case.  

The medical evidence of record does not, however, 
additionally show that the veteran is entitled to the next 
higher rating of 100 percent for any time relevant to the 
current appeal period because there is no indication of total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations, grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name as a result of PTSD.  

To the extent that the veteran's service-connected PTSD 
adversely affects his employability, such has been 
contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
exceptional or unusual disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
for the entire appeal period is granted, subject to the laws 
and regulations governing the payment of monetary awards.


REMAND

At the Board hearing, the veteran asserted that he had a 
parasitic infection while serving in Afghanistan and has had 
stomach problems since that time.  The veteran has 
alternatively suggested that his stomach problems are related 
to his service-connected PTSD.

The record reflects that the veteran has reported having 
stomach problems since service and the veteran is considered 
competent to report such symptomatology.  Additionally, it is 
observed that notations of nausea and diarrhea are included 
in service treatment records.  The Board further observes 
that a July 2004 VA treatment record includes an assessment 
of diarrhea and abdominal pain.  At that time, the examining 
physician commented that the symptoms "could possibly be 
from [the veteran's] psychiatric issues, but could also be 
due to parasitic infection from being in Afghanistan and Iraq 
or possibly some mild inflammatory bowel disease or 
malabsorption."  The examining physician added that he would 
refer the veteran to a gastroenterologist for evaluation and 
possibly colonoscopy.  Subsequent VA treatment records 
continue to show chronic diarrhea as an active problem; 
however, no stomach disorder has been clinically diagnosed.  
The veteran recently explained at the Board hearing that he 
had been scheduled for a colonoscopy a few years earlier but 
it was never performed because he was working at the time and 
unable to attend.  He further reported that he has not had 
any subsequent appointments at VA for his stomach problems 
and would be willing to report for a medical examination.  In 
consideration of such evidence, the Board finds that a remand 
for appropriate medical examination and nexus opinion is 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).           

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity of any stomach disorder that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  

Based on review of the claims folder and 
examination of the veteran, the examiner 
should state whether any stomach disorder 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) causally or etiologically 
related to active service or any other 
incident thereof.  The examiner should 
also provide an opinion regarding whether 
or not any stomach disorder found on 
examination is at least as likely as not 
related to the veteran's service-connected 
PTSD.  The examiner should provide a 
thorough rationale for his or her opinion.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After additional notification and 
development deemed necessary has been 
accomplished, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


